FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 15-0812

 FRANCIS W.S. CHAN
                                                 §
 v.
                                                 §
 J. SHELBY SHARPE, HENRY                                                      Tarrant County,
                                                 §
 CHANG, KAREN CHANG & THE
                                                 §
 LAW OFFICES OF J. SHELBY                                                          2nd District.
                                                 §
 SHARPE, A PROFESSIONAL
                                                 §
 CORPORATION




                                                                                 January 8, 2016

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, FRANCIS W.S. CHAN, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 18th day of February, 2016.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk